Order entered May 15, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00271-CV

   WEH-SLMP INVESTMENTS, LLC, WEHII-SRPOII INVESTMENTS, LLC, AND
           WRANGLER ENERGY HOLDINGS II, LLC, Appellants

                                            V.

     WRANGLER ENERGY II, LLC D/B/A: (I) WRANGLER II ENERGY AND (II)
            WRANGLER ENERGY II HOLDINGS, LLC, Appellees

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-18-08087

                                        ORDER
       Before the Court is appellants’ May 13, 2019 unopposed motion to extend time to file

brief. We GRANT the motion and ORDER appellants’ opening brief be filed no later than June

24, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE